NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RAYMUNDO DIAZ IBARRA,                            No. 08-74017

               Petitioner,                       Agency No. A078-466-932

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Raymundo Diaz Ibarra, a native and citizen of Mexico, and lawful

permanent resident, petitions for review of the Board of Immigration Appeals’

order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo legal questions and

due process claims, and review for substantial evidence factual findings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Diaz Ibarra

participated in alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i), where he

testified that he knew his relatives’ intent to bring his niece into the country

illegally, and the border officer testified that Diaz Ibarra referred to the smuggled

child by a false name at the border. See Urzua Covarrubias v. Gonzales, 487 F.3d

742, 748-49 (9th Cir. 2007) (knowing act of assistance of another’s effort to enter

the United States illegally); Altamirano v. Gonzales, 427 F.3d 586, 594-96 (9th

Cir. 2005). Diaz Ibarra’s challenges to the reliability of the government’s

documentary evidence are unavailing where the agency’s determination is

supported by the removal hearing testimony alone.

      Diaz Ibarra contends the IJ violated his due process rights by asking many

questions and exhibiting bias. This contention fails because the record reflects

Diaz Ibarra had a “full and fair hearing” and a “reasonable opportunity to present

evidence on his behalf.” See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.


                                            2                                      08-74017